Action for a declaratory judgment. Orders granting respective motions of respondents The Long Island Rail Road Company, The Transit Commission of the State of New York, and The City of New York, to dismiss the complaint pursuant to rule 106, Rules of Civil Practice, affirmed, with ten dollars costs and disbursements to each respondent. Order granting motion of respondent State of New York to dismiss the complaint pursuant to rule 106, Rules of Civil Practice, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.